Title: To James Madison from Jacob Wagner, 28 January 1808
From: Wagner, Jacob
To: Madison, James



Dr. Sir
Balte. 20 Jany. 1808

The President’s message in answer to the call of the House respecting Genl Wilkinson has condescended to notice me.  It is expressed in such a manner as not to leave it altogether certain, whether it does not hold me accountable for a bundle of Mr. Clark’s papers, before the public.  On the one hand I place a value upon a good name, and on the other am elevated above much anxiety, by the consciousness of having merited no such imputation, as may, in the present season of suspicion, be derived from the circumstances mentioned and omitted in relation to those papers; it would nevertheless give me pleasure to hear that they have been found or otherwise accounted for.  To Mr. Brent, whose Statement of your recollection differs somewhat from the message, I readily answered on the day I received his letter, that tho’ I was not certain, I thought the papers had not been burnt.  At the present moment my recollection is Strengthened, that it is improbable they were all burnt, if any were.  With much respect, I have the honor to remain, Dr Sir, Your ob. Servt.

Jacob Wagner

